Opinion issued February 14, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                No. 01-18-01052-CR
                             ———————————
                IN RE RICHARD VINCENT LETIZIA, Relator



          Original Proceeding on Petition for Writ of Habeas Corpus


                           MEMORANDUM OPINION

      Relator, Richard Vincent Letizia, has filed an application for a writ of habeas

corpus, “challenging the legality and constitutionality of the July 06, 2016 arrest and

confinement.”1 He contends that he is illegally restrained of his liberty by the Harris

County Sherriff in violation of the Fourth Amendment of the United States


1
      Relator’s petition identifies the underlying proceeding as Ex parte Richard Vincent
      Letizia, cause number 2112524, in the County Criminal Court at Law No. 5 of Harris
      County, Texas.
Constitution and article 51.13 of the Texas Code of Criminal Procedure.2 We

dismiss the application for want of jurisdiction.

      This Court does not have original habeas corpus jurisdiction in criminal cases.

In re Ayers, 515 S.W.3d 356, 356 (Tex. App.—Houston [14th Dist.] 2016, orig.

proceeding). Pursuant to section 22.221(d) of the Texas Government Code, a court

of appeals “may issue a writ of habeas corpus when it appears that the restraint of

liberty is by virtue of an order, process, or commitment issued by a court or judge

because of the violation of an order, judgment, or decree previously made, rendered,

or entered by the court or judge in a civil case. TEX. GOV’T CODE ANN. § 22.221(d)

(emphasis added). In criminal matters, our habeas corpus jurisdiction is appellate

only, and we do not have original habeas corpus jurisdiction. See id.; Ex parte

Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st Dist.] 1981, orig.

proceeding); see, e.g., Ex parte Sampson, No. 12-17-00227-CR, 2017 WL 3225061,

at *1 (Tex. App.—Tyler July 31, 2017, orig. proceeding) (mem. op., not designated

for publication) (dismissing application seeking issuance of writ of habeas corpus,

contending relator was “falsely arrested and imprisoned”). Original jurisdiction to

grant a writ of habeas corpus in a criminal case is vested in the Court of Criminal

Appeals, the district courts, the county courts, or a judge of those courts. See TEX.

CODE CRIM. PROC. ANN. art. 11.05; In re Ayers, 515 S.W.3d at 356.


2
      See U.S. Const. amend. IV; TEX. CODE CRIM. PROC. ANN. art. 51.13.
                                          2
      Accordingly, we dismiss the petition for want of jurisdiction. And, we dismiss

all pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Kelly, and Hightower.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3